300 F.2d 431
Harold William McCLEES, Appellant,v.UNITED STATES of America, Appellee.
No. 17627.
United States Court of Appeals Ninth Circuit.
March 15, 1962.

Harold William McClees, in pro. per.
C. A. Muecke, U. S. Atty., Phoenix, Ariz., for appellee.
Before MATHEWS, CHAMBERS and JERTBERG, Circuit Judges.
PER CURIAM.


1
Appellant appeals from an order of the district court denying his application for a writ of coram nobis and dismissing same. An examination of the contentions of appellant in the light of the record discloses no ground for the granting of the writ.


2
The order of the district court denying the application and dismissing the same is affirmed.